UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7085



RON TEARIA NICHOLAS,

                                              Plaintiff - Appellant,

          versus


ISIAH CANN, Lieutenant, Allendale Correctional
Institution; T. BRYAN BYRNE, Doctor at
Allendale    Correctional   Institution;   NFN
CROSBY,   LPN    at   Allendale   Correctional
Institution; JOHN R. PATE, Warden, Allendale
Correctional Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-01-4480-9)


Submitted:   December 16, 2002         Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ron Tearia Nicholas, Appellant Pro Se. Michael Charles Tanner,
EARLY & NESS, Bamberg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ron   Tearia   Nicholas   appeals    the   district   court’s   order

accepting the recommendation of the magistrate judge and dismissing

without prejudice his 42 U.S.C. § 1983 (2000) complaint as it

related to Defendants Isiah Cann and John Pate.*       We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.      See Nicholas v. Cann, No. CA-

01-4480-9 (D.S.C. June 25, 2002).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                AFFIRMED




     *
       Because Nicholas does not challenge the dismissal with
prejudice of his remaining claims in his appellate brief, he has
waived appellate review as to the remaining claims. See 4th Cir.
R. 34(b).


                                   2